Citation Nr: 0114648	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dermatophytosis, 
claimed as foot fungus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to June 
1958.  

The veteran filed his initial claim for Department of 
Veterans Affairs (VA) benefits in April 1998.  This is an 
appeal from a December 1998 rating action by the Regional 
Office (RO), which denied entitlement to service connection 
for dermatophytosis, claimed as foot fungus.  


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim.  

2.  Dermatophytosis, in the form of fungus of the feet, was 
initially demonstrated more than 35 years after the veteran's 
discharge from service, and the medical evidence does not 
establish that such a skin abnormality is etiologically 
related to the veteran's service.  


CONCLUSION OF LAW

Dermatophytosis, claimed as foot fungus, was not incurred in 
or aggravated during active military service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the veteran's claim that he 
currently has a foot fungus, which is related to his military 
service. 

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  The Veterans Claims Assistance Act 
of 2000 ("VCAA") essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  However, the VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

In the present case, the RO has attempted to secure the 
veteran's service medical records; however, the National 
Personnel Records Center (NPRC) has reported that the 
veteran's records were unavailable, as they were likely 
destroyed in a 1973 fire at the NPRC.  The RO has assisted 
the veteran in obtaining medical evidence relevant to his 
claim, and there is no indication that there are relevant 
treatment records that have not yet been requested.  
Additionally, there are numerous VA outpatient treatment 
records in the claims file.  The veteran was offered an 
opportunity to present testimony at a hearing, but he 
declined that opportunity.  In short, the Board finds that 
the RO has satisfied the duty to assist, including the 
requirements set forth in the VCAA, and therefore, the Board 
is prepared to render a decision on the merits of the appeal.  

On his initial claim in April 1998, the veteran reported that 
he was treated for a foot fungus in service in 1957.  
Regarding the request for treatment information before, 
during and since his service discharge, he responded that he 
had been treated for a foot fungus at the VA Medical Center, 
Miami, Florida, beginning in 1995.  Those records have been 
obtained and associated with the veteran's claims folder.  

In May 1998, the RO wrote to the veteran noting that because 
of the long period of time since his discharge from the 
military service, his service medical records might be 
difficult if not impossible to obtain.  Therefore, he was 
requested to provide additional information including the 
dates and places he received treatment in service for the 
claimed disability, information regarding his organization or 
unit, any copies of service medical records in his 
possession, statements from persons with whom he served who 
have knowledge regarding his disabilities and could relate 
them to service, and statements from family members or others 
who have direct knowledge of his disabilities.  It was noted 
that it was important for the veteran to provide treatment 
information from the date of service discharge to the present 
time.  He was informed that recent evidence may be useful, 
but probably would not be sufficient to demonstrate 
continuity of treatment.  The RO offered its assistance in 
obtaining the necessary information and provided details on 
how to proceed in this regard.  

In June 1998, the RO received a response from the NPRC that 
there were no service medical records on file for the 
veteran, as they were fire-related, referring to the 1973 
fire at the NPRC.  In August 1998, the RO informed the that 
they were encountering difficulty in obtaining the veteran's 
military records.  The veteran was again requested to furnish 
the names of medical providers, the approximate dates of 
treatment, and the veteran's unit at the time of treatment.  

In the veteran's May 1999 notice of disagreement, he 
maintained that his physical profile, dated in June 1958, and 
his unit assignment to special service, supported his 
assertion that he had lower extremity disability during 
service.  In addition to treatment by the VA medical center 
in Miami, Florida, from 1995 to the present, he reported 
having been treated by Dr. Arron Fagelson from 1958 to an 
unknown time, by Dr. Paul Burk from 1962 to 1973, by Dr. 
Peters from 1973 to 1976, and by Dr. Lodato from 1976 to 
1995.  The veteran completed the necessary forms to assist 
the veteran in obtaining copies of the private medical 
records, but attempts to obtain those records were for the 
most part unsuccessful.  
 
In a statement in support of the claim, VA Form 21-4138, 
dated in July 1999, the veteran requested that the RO 
consider his treatment records from the VA Medical Center, 
Miami, from 1995 to the present to support his pending 
appeal.  He argued that vaccination certificates in 1966 from 
Dr. Burk, and in February 1961 from Dr. Fagelson, proved that 
the named physicians practiced at the time indicated.  The 
veteran further reported that otherwise their whereabouts 
remain unknown.  

The VA medical treatment reports reflect that the veteran was 
seen on numerous occasions for foot complaints at the Miami 
VA Medical Center during the 1990's.  The earliest treatment 
report regarding the feet is dated in March 1995 and reflects 
that the veteran complained of multiple sores on both feet 
with itching and scaling for the last 4 months.  The 
diagnostic impression was fungal infection of the feet.  In 
March 1996, there was a diagnosis of onychomycosis.  In 
December 1996, the veteran was prescribed clotrimazole which 
is a broad spectrum anti fungal agent.  The veteran continued 
treatment, including in the podiatry clinic, through 1999.  
There is no mention in any of the reports that the veteran's 
active service had any role with regard to his foot symptoms.  

A March 2000 statement from Arthur Lodato, D.O., indicates 
that he had treated the veteran for various ailments since 
1976.  Dr. Lodato stated that on examination, the veteran 
manifested Candida, which was probably not only affecting the 
veteran's skin and nails, but was also systemic.  

According to VA law, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (2000).  Also, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

The fact that NPRC has determined that the veteran had fire 
related service means that the veteran's service medical 
records were presumed to be in the area of the NPRC destroyed 
by the fire there in July 1973.  The United States Court of 
Appeals for Veterans Claims (Court) in O'Hare v. Derwinski, 1 
Vet. App. 365 (1991) held that where service medical records 
are presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  The Court has 
further held that the VA must make "a reasonably exhaustive 
search" for relevant treatment records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  See also Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
III, Chapter 4, Requests for Service Records, paragraph 4.23, 
Fire-Related Cases.  

The Board has carefully reviewed the claims folder and has 
determined that a reasonable search was made to either obtain 
or reconstruct the veteran's service medical records.  In the 
absence of the service medical records, any pertinent 
treatment received by the veteran shortly after service would 
be helpful in supporting the claim.  However, in the present 
case, although the veteran was advised of the extreme 
importance of such evidence, essentially no evidence has been 
provided that indicates that the veteran was treated for a 
foot fungus disorder prior to 1995.  There is also no 
supporting evidence, other than the veteran's own 
contentions, that he continuously complained of a foot fungus 
from the time he was separated from service to the present 
time.  The fact that the veteran received a vaccination from 
a certain physician, was on a physical profile, or in a 
particular unit during service, as argued by the veteran, is 
certainly evidence of those incidents, but does not support a 
claim for service connection for dermatophytosis, claimed as 
foot fungus, when the objective evidence is otherwise 
negative for the claimed condition for all the post service 
years between 1958 and 1995, a period of more than 35 years. 

The Board acknowledges that the veteran has not been afforded 
a VA examination with this claim.  However, the Board finds 
that a VA examination is not necessary in this case, due to 
the lack of evidence indicating any sort of etiological 
relationship between any current foot fungus, or other 
related disorder, and the veteran's active service.  Under 
the newly enacted VCAA, a VA examination is necessary only 
when the record contains competent evidence of a current 
disability and some evidence that the current disability may 
be associated with military service, but the file does not 
contain sufficient medical evidence to make a decision on the 
claim.  See VCAA, Pub.L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
addition, according to proposed VA regulations implementing 
the VCAA, evidence indicating that a disability or symptoms 
may be associated with the claimant's service could be 
satisfied by evidence showing continuity of symptoms of a 
disability since the veteran's release from active duty, 
post-service treatment for a condition, or other possible 
association with military service.  See 66 Fed. Reg. 17834, 
17836 (proposed April 4, 2001) (to be codified at 38 CFR 
§ 3.159 (c)(4)).  However, in the present case, there is no 
evidence that the veteran developed a foot fungus until many 
years following service.  The only evidence supporting the 
veteran's claim is his own contentions.  However, the 
veteran's contentions are not competent medical evidence, and 
are not otherwise supported by any of the other evidence of 
record.  

The primary factor in this decision is that the current 
record fails to show that the veteran received treatment or 
was diagnosed as having dermatophytosis, claimed as foot 
fungus, in service or for over 35 years after his discharge 
from service.  There are no independent or contemporaneous 
records from medical sources or lay persons indicating that 
the veteran had any dermatophytosis, claimed as foot fungus, 
in service or for over 35 years thereafter.  The current 
record fails to show that dermatophytosis, claimed as foot 
fungus, is etiologically related to service.  Without any 
medical evidence of a causal or etiological relationship 
between any current dermatophytosis, claimed as foot fungus, 
and the veteran's service, the claim for service connection 
must be denied.  

Although the veteran has claimed pertinent symptoms and 
treatment for dermatophytosis, claimed as foot fungus, 
earlier than 1995, he has furnished no corroborating evidence 
to support that assertion.  Further, there is no medical 
opinion or evidence that attributes any current 
dermatophytosis or foot fungus, to the veteran's active 
service.  It is especially noteworthy that when the veteran's 
foot fungus was initially treated in 1995 no more than a four 
month history of the problem was reported. 

While the veteran has claimed that he has dermatophytosis, 
claimed as foot fungus, of service origin, he is not 
competent to offer such medical opinion.  Where the 
determinative issue involves medical causation, competent 
medical evidence to that effect is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92 (1993).  The present medical 
evidence does not provide an objectively supportable medical 
opinion or medical evidence sufficient to establish a 
causative connection between the veteran's current 
dermatophytosis, claimed as foot fungus, and service. 

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for dermatophytosis, claimed as foot fungus, and 
the appeal is denied.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit of the doubt doctrine is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for dermatophytosis, claimed as foot 
fungus, is denied.  


		
L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

